UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7146



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD DAVID DEGOUT, a/k/a New York Steve,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James C. Turk, District
Judge; James H. Michael, Jr., Senior District Judge. (CR-94-8, CA-
99-844)


Submitted:   September 19, 2002       Decided:   September 30, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Irving McCaskey, LAW OFFICE OF DAVID I. MCCASKEY, Staunton,
Virginia, for Appellant. Jean Barrett Hudson, OFFICE OF THE UNITED
STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Richard David Degout seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2255 (2000).             We

have reviewed the record and conclude on the reasoning of the

district court that Degout has not made a substantial showing of a

denial of a constitutional right.          See United States v. Degout,

Nos. CR-94-8; CA-99-844 (W.D. Va. May 16, 2002).          Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.         See 28 U.S.C. § 2253(c) (2000).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2